Exhibit 10.4

 

[tlogo_ex10-4.jpg] 

 

September 15, 2015

 

Psychemedics Corporation

125 Nagog Park, Ste 200

Acton, MA 01720

 

Attn: Neil Lerner

 

Re:The proposal letter issued by Banc of America Leasing & Capital, LLC to
Psychemedics Corporation dated August 19, 2015 (the “Proposal Letter”)

 

Dear Mr. Lerner:

 

Banc of America Leasing & Capital, LLC (“BALC”) is pleased to confirm its
willingness to proceed with the transaction with Psychemedics Corporation
(“Lessee”) as set forth in the Proposal Letter (a copy of which is attached
hereto and made a part hereof) and subject to the following:

 

DOCUMENTATION:Lessee shall execute and deliver all transaction documents, in
form and substance satisfactory to BALC, and satisfy all conditions required by
BALC.

APPROVAL AMOUNT:An amount not to exceed $ 1.800,000.00 (“BALC’s Cost”) which may
with BALC’s prior consent include soft costs such as freight, installation and
taxes paid up-front by BALC not exceeding 20% of the BALC’s Cost, but may not
exceed the fair market value of the Equipment. BALC’s Cost for used Equipment
may be subject to verification by an independent third party appraiser at
Lessee’s expense.

 

UTILIZATION PERIOD EXPIRATION DATE:The latest date for any funding shall be
August 31, 2016.

 



PREVAILING CONDITIONS:The terms and conditions of the Proposal Letter, by
reference, are incorporated herein. If there is a conflict between any terms or
conditions of the Proposal Letter and this approval, the terms and conditions of
this approval shall govern.

 

The commitment of BALC to enter into this transaction is based on the current
business, management, and financial condition of Lessee and Guarantors, if any.
Accordingly, this approval is further subject to the condition that there does
not occur any material adverse change in the business, current management, or
financial condition of Lessee or any Guarantor, in BALC’s sole determination.

 

This letter is subject to the internal laws of the State of Georgia, is intended
solely for the benefit of Lessee, and may be amended only in a writing signed by
BALC.

 

Please acknowledge your acceptance of the terms and conditions of this approval
and return it to my attention no later than ten (10) business days after the
date hereof. If BALC is not in receipt of your acceptance by that date, the
approval set forth herein will terminate. My address is:

 

 

 

 

Banc of America Leasing & Capital, LLC

125 Dupont Drive

Providence, RI 02907

Mail Stop: RI1 121 01 18

 

Thank you for allowing Banc of America Leasing & Capital, LLC to make this
transaction available to you. If you have any questions, please do not hesitate
to call me at (401) 865-7556.

 

Sincerely,

 

 

Karen Vieira

Assistant Vice President, Senior Operations Consultant

 



cc: Brian Roche, Senior Vice President

 

Psychemedics Corporation hereby agrees to the terms and conditions set forth
herein.

 

By:

Printed Name:

Title:

Date:

 

 

 

 

Banc of America Leasing & Capital, LLC Equipment Security Note Number 005

This Equipment Security Note No. 005, dated as September 15, 2015, (this
"Equipment Note"), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 26928-70000 dated as of March 19, 2014 (the "Master
Agreement"), by and between Banc of America Leasing & Capital, LLC ("Lender")
Psychemedics Corporation ("Borrower"). All capitalized terms used herein and not
defined herein shall have the respective meanings assigned to such terms in the
Master Agreement. If any provision of this Equipment Note conflicts with any
provision of the Master Agreement, the provisions contained in this Equipment
Note shall prevail. Borrower hereby authorizes Lender to insert the serial
numbers and other identification data of the Equipment, dates, and other omitted
factual matters or descriptions in this Equipment Note.

 

The occurrence of an "Event of Default," as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity. All of Borrower's
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever. Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower's Obligations hereunder, any claim whatsoever against Lender.

 

1.   Equipment Financed; Equipment Location; Grant of Security Interest. Subject
to the terms and provisions of the Master Agreement and as provided herein,
Lender is providing financing in the principal amount described in Section 2
below to Borrower in connection with the acquisition or financing of the
following described Equipment:

Quantity Description Serial Number Cost

 

See Schedule A made apart hereto

Location of Equipment. The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location Address City County State ZIP

6100 Bristol PKWY Culver City Los Angeles CA 90230

 

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement. Lender's
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender's prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

 

2.   Payments. For value received, Borrower promises to pay to the order of
Lender, the principal amount of $1,098,539.10 together with interest thereon as
provided herein. This Equipment Note shall be payable by Borrower to Lender in
60 consecutive monthly installments of principal and interest (the "Payments")
commencing on October 16, 2015 (the “Initial Payment”) and continuing thereafter
through and including the Maturity Date (as defined below) (collectively, the
“Equipment Note Term”). Each Payment shall be in the amount provided below, and
due and payable on the same day of the month as the Initial Payment set forth
above in each succeeding payment period (each, a "Payment Date" and the final
such scheduled Payment Date, the "Maturity Date") during Equipment Note Term.
All interest hereunder shall be calculated on the basis of a year of 360 days
comprised of 12 months of 30 days each. The final Payment due and payable on the
Maturity Date shall in any event be equal to the entire outstanding and unpaid
principal amount of this Equipment Note, together with all accrued and unpaid
interest, charges and other amounts owing hereunder and under the Master
Agreement.

 

(a) Interest Rate.

Interest shall accrue on the entire principal amount of this Equipment Note
outstanding for any calendar month or portion thereof, at a per annum rate of
interest equal to (i) 2 and 2064/1000 percent (2.2064%) plus the rate of
interest equal to the “average of interbank offered rates for dollar deposits in
the London Market based on quotations of sixteen (16) major banks” for a term of
30 days as published in the Wall Street Journal under a heading entitled “Money
Rates, London Interbank Offered Rates (LIBOR)” or any future or substitute
heading, on the first day of the month (if the Payments are due on the 1st
through the 15th of the month) or the fifteenth day of the month (if the
Payments are due on the 16th through the 30th day of the month) preceding the
Payment Date for the applicable Payment, or (ii) if less, the highest rate of
interest permitted by applicable law (the "Interest Rate") from the Advance Date
set forth below until the principal amount of this Equipment Note is paid in
full, and shall be due and payable on each Payment Date.

 

 

 

 

(b) Payment Amount.

The amount of each Payment shall consist of $18,308.99 of principal, plus all
interest accrued at the Interest Rate.

 

3. Prepayment. Borrower may prepay all (but not less than all) of the
outstanding principal balance of this Equipment Note on a scheduled Payment Date
upon 30 days prior written notice from Borrower to Lender, provided that any
such prepayment shall be made together with all accrued interest and other
charges and amounts owing hereunder through the date of prepayment.

 

4. Borrower Acknowledgements. Upon delivery and acceptance of the Equipment,
Borrower shall execute this Equipment Note evidencing the amounts financed by
Lender in respect of such Equipment and the Payments of principal and interest
hereunder. By its execution and delivery of this Equipment Note, Borrower:

(a) reaffirms of all of Borrower’s representations, warranties and covenants as
set forth in the Master Agreement and represents and warrants that no Default or
Event of Default under the Master Agreement exists as of the date hereof;

(b) represents, warrants and agrees that: (i) the Equipment has been delivered
and is in an operating condition and performing the operation for which it is
intended to the satisfaction of Borrower; (ii) each item of Equipment has been
unconditionally accepted by Borrower for all purposes under the Master Agreement
and this Equipment Note; and (iii) there has been no material adverse change in
the operations, business, properties or condition, financial or otherwise, of
Borrower or any Guarantor since December 31, 2013;

(c) authorizes and directs Lender (i) to advance the principal amount of this
Equipment Note to reimburse Borrower or pay Vendors all or a portion of the
purchase price of Equipment in accordance with Vendors’ invoices therefor,
receipt and approval of which are hereby reaffirmed by Borrower, and (ii) to
enter the date of such advance below Lender’s signature as the “Advance Date”
for all purposes hereof; and

(d) agrees that Borrower is absolutely and unconditionally obligated to pay
Lender all Payments at the times and in the manner set forth herein.

 

BANC OF AMERICA LEASING & CAPITAL, LLC       By:        Borrower: Psychemedics
Corporation Printed Name:      By:   Title:     Printed Name:    Advance Date:  
  Title:  

 

 

 

 

SUMMARY OF TERMS AND CONDITIONS

 



  Date: August 19, 2015.         Borrower: Psychemedics Corporation
(“Borrower”).         Guarantor(s): N/A.         Secured Party: Banc of America
Leasing & Capital, LLC (“BAL”) or its designee (”Secured Party”).        
Collateral: New and used equipment acceptable to Secured Party (individually, an
“item of Equipment” and collectively, the “Collateral”).         Loan Amount:
$1,800,000 but in no event greater than 100% of the cost of new Collateral (the
“Loan Amount”).         Security Interest: Secured Party shall have a first
priority security interest in the Collateral.         Base Date: No later than
August 31, 2016 (the “Base Date”).         Loan Term: 60 months from the Base
Date (the “Loan Term”).         Terms of Payment: Borrower shall make 60 equal
monthly payments, payable in arrears.         Interest Rate: The Indicative Rate
in effect at the time of this Proposal is 3.19% Fixed for 60 months, for new
Loans funding within 3 weeks of Proposal date. After that, the actual Interest
Rate for each new Loan will be (i) based on mutual agreement between Secured
Party & Borrower and (ii) determined in accordance with the policies of Secured
Party in effect at the time that the applicable Equipment Note is being
documented. 30 day Libor + 2.00% is also available (2.20% all-in as of today).  
      Prepayment: The outstanding principal balance of the Loan may be prepaid
in whole or in part at any time, together with all interest and late charges
accrued through the date of prepayment. There will be no prepayment charge for a
Libor Rate Loan. A Fixed Rate Loan would have a prepayment charge calculated as
follows: 1% of the amount prepaid during the first two years of a Fixed Rate
Loan term, and no prepayment charge during the ensuing three years of a Fixed
Rate Loan term. Partial prepayments shall be applied against principal
installments in their inverse order of maturity.





 



Market Disruption:Notwithstanding anything contained herein to the contrary, in
the event any material change shall occur in the financial markets after the
date of this Proposal, including but not limited to any governmental action or
other event which materially adversely affects the extension of credit by banks,
leasing companies or other lending institutions, Secured Party may modify the
indicative pricing described above.

 

Expenses:Borrower shall be responsible for all of its own costs and expenses
incurred in connection with this Proposal or the transaction contemplated
hereby. Borrower shall reimburse Secured Party for all out-of-pocket costs and
expenses incurred by Secured Party in connection with this Proposal or the
transaction contemplated hereby, including legal fees and appraisal fees. An
invoice in the amount of $250 to cover the cost of UCC filings and searches will
be included in Borrower’s initial document package, and an invoice in the amount
of $50 will be included on each additional funding under the loan.

 

Documentation:All documentation for the Proposal must be acceptable to Secured
Party, and will contain such terms, conditions, representations, warranties and
indemnities as are customary for transactions of this type.

 

 

 

 



  Covenants: 1.   Borrower shall maintain a Funded Debt to EBITDA Ratio of less
than or equal to 3.00, measured as of each quarter end based upon the prior 12
months’ results.  “Funded Debt” means all outstanding liabilities for borrowed
money and other interest-bearing liabilities, including current and long term
debt.  “EBITDA” means net income, less income or plus loss from discontinued
operations and extraordinary items, plus cash income taxes, interest expense,
depreciation, depletion, amortization and other non-cash charges.              
  2.   Borrower shall maintain a Fixed Charge Coverage Ratio greater than or
equal to 1.50, measured as of each quarter end based upon the prior 12 months’
results, and is defined as A) EBITDA plus lease/rent expense, minus cash income
taxes, withdrawals, unfinanced capital expenditures and other distributions, to
B) Interest expense plus lease/rent expense, plus the current portion of long
term debt actually paid or scheduled to be paid during the measurement period,
plus current portion of capitalized lease obligations.         Confidentiality:
This Proposal is delivered to Borrower with the understanding that neither it
nor any of its terms and conditions will be disclosed to any persons or
entities, except those having a confidential relationship with Borrower in
relation to the Proposal or where disclosure is required by law.        
Syndication: The transaction contemplated by this Proposal may be syndicated or
assigned in whole or in part to one or more institutions.  Borrower agrees not
to engage any other capital providers for the same or similar financing for a
period of 90 days from the date of acceptance of the Proposal. BAL is authorized
to disclose to any prospective participant or assignee any information it has or
may receive regarding the Borrower, any Guarantor(s), the Equipment or the
Proposal. By accepting the Proposal, each of the Borrower  and any Guarantor(s)
acknowledges and agrees that: (a) in connection with all aspects of the
transaction contemplated by the Proposal, the Borrower  and any Guarantor(s) and
BAL and any affiliate through which it or they may be acting (the “BA Parties”
and each a “BA Party”), have an arm’s-length business relationship that creates
no fiduciary, advisory or agency duty on the part of any BA Party and each
expressly disclaims any fiduciary, advisory or agency relationship; and (b)
conflicts of interest may arise among any BA Party, Borrower, any Guarantor(s)
and other participants in the Proposal due to their role(s) in the Proposal and
the differing interests and relationships among themselves and other parties,
and the BA Parties are under no duty to disclose such conflicts or interests;
and (c) the BA Parties may receive compensation from other parties to the
Proposal. To the fullest extent permitted by law, Borrower and any Guarantor(s)
hereby waive and release any claims that they may have against the BA Parties
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated by the Proposal.    
    USA Patriot Act     Compliance: Borrower acknowledges that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Patriot Act"), BAL is required to obtain, verify
and record information that identifies Borrower, which information includes the
name and address of Borrower and other information that will allow BAL to
identify Borrower in accordance with the Patriot Act.         Sharing of    
Information: Borrower and Guarantor acknowledge and agree that any information
regarding the Borrower and the Guarantor or their respective partners, members
or affiliates provided to any affiliate of the Secured Party by Borrower or the
Guarantor may be shared by said affiliate with the Secured Party.  In addition,
Borrower and Guarantor acknowledges and agrees that any information regarding
the Borrower and the Guarantor or their respective partners, members or
affiliates, the loan and the Collateral provided to the Secured Party by the
Borrower, the Guarantor or any affiliate of Borrower may be shared by the
Secured Party with its affiliates, agents and any potential or actual assignees.
Borrower and  Guarantor further acknowledges and agrees that the terms of this
provision apply to all such information notwithstanding the fact that certain
information may be confidential or subject to an agreement that would otherwise
prohibit or limit the disclosure of such information in accordance with this
provision.

 

 

 

 

Proposal Fee:Fee Waived.

 

The undersigned, by its authorized representative below, accepts the above
Proposal, agrees to furnish BAL, its successors and assigns, any information
relating to the business or financial condition of Borrower or its affiliates,
and authorizes BAL, Bank of America, N.A. and their affiliates to disclose to,
discuss with and distribute such information (and any information they may
already have) to any other affiliates or proposed assignees or successors of
BAL.

 

Borrower       Psychemedics Corporation                 BY:     DATE:          
  TITLE:     Federal Tax I.D. Number:  

 

 

